,     .




                      THEATTQRNEY                  GENERAL

                                    OFTEXAS

                              AUSTIN.    TEXAH     78TlP
    WADGONRH      CARYI
     AlTOlixl3xoB3IyIEIIAl.

                                     July 8, 1966

           Honorable J. W. Edgar                 Opinion No. C-719
           Commissioner of Education
           Texas Education Agency                Re:   Whether the Vocational
           Austin, Texas 78711                         Rehabilitation Division
                                                       of the Texas Education
                                                       Agency can pay tuition
                                                       for handicapped indivi-
                                                       duals to attend denomi-
                                                       national schools as a
                                                       vocational rehabilitation
                                                       service, and a related
            Dear Dr. Edgar:                            question.
                     You have requested the opinion of this office re-
           garding the subject question. This request is occasioned
           by the release of Attorney General's Opinion c-644 (1966).
                      In Opinion c-644 this office dealt with the ques-
            tion of whether the Governor's Committee on Aging could con-
            stitutionally contract with religious institutions for the
            performance of services necessary in carrying out the duties
            and functions of the Committee. In concluding that such
            contracts did not constitute state aid to religious socie-
            ties, it was necessar for this office to overrule Attorney
            General's Opinion O-2s 12 (1940).
                      Opinion O-2412 was written in response to the
            identical question now before us. Since O-2412 has been
            overruled we must examine the conclusions reached in Opin-
            ion c-644’in order to determine whether the proposed school
            attendance is proper. The following statement is quoted
            from c-644 :
                       "It is well settled that a private agency
                  may be utilized as the pipe-line through which
                  a public expenditure is made, the test being
                  not who receives the money, but the character
                  of the use for which it is expended."
                      The Vocational Rehabilitation Division of the Texas
            Education Agency is authorized by Article 2675-1, Vernon's
            Civil Statutes, to cooperate with the Federal Government in
            the rehabilitation of handicapped persons. By the Vocational
                                           -3466-
                                                                .




Hon. J. W. Edgar, Page 2 (C-719)


Rehabilitation Act, 29 U.S. Code 31, et. seq., the United
States Department of Labor is authorized to make grants to
indlvidual states upon certain terms and conditions, and
pursuant to a State Plan. The payment of college tuition
for handicapped persons is an expenditure of public money
for a valid public purpose under the aforesaid statutes.
          Our question thus becomes one of whether there
is a significant difference between the payment of tuition
to a non-denominational college and to one connected with
or operated by a religious society. It is the opinion of
this office th.atAttorney General's Opinion c-644 complete-
ly controls this question. If a valid public purpose is
being served, in this case the retraining of handicapped
persons, and the State is expending money for services ren-
dered, the character of the private agency rendering the
public service does not control'the validity of the expen-
diture.
          Your second question Is concerned with the manner
of payment of tuition  by the State to the various colleges
concerned. In ~-644,   it was stated that payment to private
agencies may be made pursuant to contract, only after the
services have been rendered to the State. You ask whether
it is possible to make the tuition payments at the time of
registration, 0 r whether such payments must be withheld un-
til the end of a semester.
          In sending persons to various schools and colleges
under the Vocational Rehabilitation Division program, the
State itself is not entering into a contract with the par-
ticular school as regards a particular student. Of course,
a contract is created between the school and the student at
the time of registration. Attorney General's Opinion 0-2106
      , and authorities cited therein. In order to complete
LX"~ontract    tuition must be paid on behalf of the student.
Further. the iayment of tuition at the end of the registra-
tier.thM contemplates certain services that have already
been provided by the school, as well as those to be provided
in the future. For the foregoing reasons, it is the opinion
of this office that the payment of college tuition for handi-
capped persons should be made at the time of registration.
It is our view that this conclusion is not in conflict with
the opinion expressed in Attorney General's Opinion C-644,
for the reason, among others, that college registration and
tuition payment constitute a different character of expen-
diture from the ordinary and usual commercial purchase.

                            -3467-
Hon. J. W. Edgar, page 3 (C-719)


                          SUMMARY
          The Vocational Rehabilitation Division of
     the Texas Education Agency can pay tuition for
     handicapped individuals to attend denominational
     schools as a vocational rehabilitation service.
          Tuition payments for such college atten-
     dance should be made at the time of registration
     for each semester.

                                     Very truly yours,


                                     WAGGONER CARR
                                     Attorney General

                                     By:
MLQ:mh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Banks
Pat Bailey
Mil.tonRichardson
Phillip Crawford
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                            -3468-